Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 23, 2015

                                             No. 04-14-00721-CV

                                              Andrés RAMOS Jr.,
                                                  Appellant

                                                         v.

                                             Gigi CASTANEDA,
                                                   Appellee

                            From the County Court, Maverick County, Texas
                                        Trial Court No. 3220
                                 Honorable Ron Carr, Judge Presiding


                                                 ORDER
        Appellant Andrés Ramos filed a brief on January 20, 2015. The brief does not comply
with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, no part of the brief contains any citations to the record. See id. R. 38.1(g) (“The
statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief must
contain . . . appropriate citations . . . to the record.”). The brief contains no index of authorities.
See id. R. 38.1(c). Further, except for a few references to Chapter 92 of the Texas Property
Code, the brief fails to list or cite any authorities to support Appellant’s arguments. See TEX. R.
APP. P. 38.1(i) (requiring “appropriate citations to authorities and to the record”). 1 Moreover, the
brief contains no proof of service. See id. R. 9.5(d), (e).
        While substantial compliance with Rule 38 may be sufficient, this court may order a
party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See id. R. 38.9(a).
We conclude that the formal defects described above constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Andrés Ramos to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.



1
 Moreover, Appellant’s brief contains no appendix and the certificate of service is not signed. See TEX. R. APP. P.
38.1(k), 9.5(e).
        If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court